Title: To Alexander Hamilton from William S. Smith, 18 [June] 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. July 18th. 1799.
          
          I had the honor of receiving last evening by the Stage, your private letter of the 14th. inst. relative to the appointment of a 2d. major to the 12th. Regt.
          When I mententioned Mr. Fowler it was connected with this observation, that I knew no other Gentleman who was solicitous for the appointment—that tho’ Mr. Fowler was not a remarkably brilliant officer, still I supposed him capable of rendering service in that station, and if the principle established by the War-office, was adhered to. viz. the filling of all vacancies independent of existing appointments & in their opinion the 1st. Capt. of the Regt. was not fully entitled to the vacant 2d. Majority—I thought nothing better could be done, than to give Mr. Fowler the appointment, that I knew of but one objection to him, which I then mentioned; it pointed to the apparent want of an early education.
          When the recruiting service came forward, I called on the first Capt. of the regiment, gave him instructions and a proportion of the recruiting money, requiring him to make the necessary interior arrangement for recruiting in the 2d. Grand Divission of the State—becoming in this means acquainted with Capt. Fondy, I was agreably impressed in his favour, and I still think him a Gentleman in several points superior to Mr. Fowler—as Officers perhaps neither of them will prove so brilliant, as to put the other to the blush
          But as Capt. Fondy had served in a Battalion under your immediate Command the last war, had been approved by you and met with your countenance & support in obtaining the first Company in the Regt. I concluded every thing considered that he would fill more perfectly, the station of 2d. Major than Mr. Fowler—in addition to which, I found Capt. Fondy tremblingly alive at the Idea of Mr. Fowler’s receiving the appointment and I really thought the question had gone almost too far, considering that the officers had been nearly five months in service, and that the Government had actually forwarded to them four months pay, for the War-office to make a new appointment in the Regt. of so important a grade as 2d. Major, unless it was a glaringly good one, in which case, I suppose neither of the Capts would have lisped a sentence on the subject in the present then state of things, I was apprehensive it will would have had an unpleasant operation—upon these principles and with these impressions I wrote the letter in favour of Capt. Fondy, to which you allude.
          You The appointment of Mr. Fowler, and the President having given his sanction to it, places the question in an entirely new point of light, and perhaps is one of those serious objections, which rests on your mind against substituting Capt Fondy—I acknowledge on the score of consistency it ought to have great wieght, if there are any other objections resting on your mind, I doubt not you will give them every fair operation, consistant with justice, relative to Capt. Fondy, in either case, I shall freely acquiece, I have no partial objects in view, and shall only be solicitous to make a proper use of the abilities of the one, and the dispositions of the other, for public benifit—
          You are pleased to mention you should have wished  for a personal interview on this subject, I have never failed in calling to pay my respects when I have been in town, the last time I called thrice, but was told by the servants, you were not within—it will always give me pleasure to attend you, when you wish to see me & please to express that wish—my whole time and exertions shall be devoted to military arrangements, & a ride of 20 or 30 miles is no inconvenience to me.
          I have the honor to be Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith
          
          
            P.S. You will excuse me, when I submit to your consideration the propriety of fixing on some hour of the day, or day of the week, when Gentlemen on military business, may be sure of an interview, it will I think save you trouble & I am certain be highly gratifying to the military
          
          
            W. S. S.
          
        